DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment after notice of allowance under 37 CFR 1.312 filed 8 February 2022, claims 1, 8, and 15 were amended.  No additional claims were cancelled or added. The amendment has been entered and the claims remain allowed for the reasons presented in the notice of allowance mailed 14 December 2021 (repeated below).

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 15, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, non-transitory computer-readable medium, and system incorporating:
(a) in response to selecting a locally-stored content item for attachment to a draft first message, storing the selected content item in a local portion of the computing device that is managed by and synchronized with a content management system
(b) generating and inserting in the draft first message a link to the content item that is stored in the CMS-managed local portion of the computing device

(d) “presenting the [draft] first message, a representation of the second message, and a representation of the plurality of content items in the graphical user interface, the representation of the second message comprising a preview of contents within the second message, the representation of the plurality of content items comprising a preview image of the content item that was transmitted to the plurality of users, the preview image comprising content contained in the content item”.

With respect to the prior art of record, Martinez (U.S. Patent Publication 2013/0218829), Yozell-Epstein et al. (U.S. Patent Publication 2006/0075046), and Burgoon (U.S. Patent 5,706,510):

While Martinez disclosed an email client (see Martinez 0089) displaying a draft email (see Martinez 0194) including a locally-stored attachment (see Martinez 0193), storing the attached document in a content management system (see Martinez 0193), and replacing the attached document in the email with a link to the stored document (see Martinez 0125), Martinez did not disclose the CMS-managed local portion of the computing device according to elements (a) and (b) above, nor the entirety of elements (c) and (d) above.

While Burgoon disclosed constructing a shared file system that is locally (see Burgoon 22:60-66) stored but separate from the user’s file system (see Burgoon 2:46-50) as well as using links to access the files (see Burgoon 4:22-27), Burgoon did not disclose the draft message of elements (a) and (b) above, nor the thread identifier and second message of element (c) above, nor the entirety of element (d) above.

Claims 4-7, 11-14, and 16-21 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        10 February 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452